       Case: 1:21-cv-02035 Document #: 1 Filed: 04/15/21 Page 1 of 6 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JILLIAN MARIAH OLIVIA STACEY,     )
      Plaintiff,                  )
                                  )
      v.                          )
                                  )
AT&T INC. and                     )
FRANKLIN COLLECTION SERVICE, INC. )
      Defendants.                 )

                                          COMPLAINT

       Plaintiff Jillian Mariah Olivia Stacey, by her counsel, Paúl Camarena, respectfully

complains as follows:

                                          Introduction.

1)     The federal Fair Debt Collection Practices Act prohibits a creditor’s debt collector to

communicate with a consumer after the debt collector becomes aware that the consumer is

represented by counsel. The Illinois Consumer Fraud and Deceptive Business Practices Act and

its progeny prohibit a creditor to evade the FDCPA by simply switching debt collectors after its

debt collector becomes aware that the consumer is represented by counsel. In the case at bar,

Defendant AT&T Inc. evaded the FDCPA by contracting a new debt collector, Defendant

Franklin Collection Service, Inc., after an earlier debt collector became aware that Ms. Jillian

Mariah Olivia Stacey was represented by counsel.

2)     The FDCPA also prohibits a debt collector to make misleading representations. In the

instant case, Defendant Franklin Collection Service, Inc. made misleading representations to Ms.

Jillian Stacey.

3)     Thus, Defendant AT&T violated the Illinois Act by evading the FDCPA, while Defendant

Franklin Collection Service directly violated the FDCPA.
       Case: 1:21-cv-02035 Document #: 1 Filed: 04/15/21 Page 2 of 6 PageID #:2




                                       Jurisdiction and Venue.

4)      Pursuant to 28 U.S.C. § 1331, United States District Courts have jurisdiction over

Count Two because that count arises under the laws of the United States. Pursuant to 28 U.S.C.

§ 1367(a), United States District Courts have supplemental jurisdiction over Count

One because that count forms part of the same controversy. Pursuant to 28 U.S.C. § 1391(b)(2),

the Northern District of Illinois, Eastern Division, is the proper venue because a substantial part

of the events or omissions giving rise to this action occurred within the Eastern Division.

                                               Parties.

5)      Plaintiff Jillian Mariah Olivia Stacey is a “consumer” as that term is defined in the Fair

Debt Collection Practices Act, at 15 U.S.C. § 1692a(3), and Ms. Jillian Mariah Olivia Stacey

resides within the Eastern Division.

6)      Defendant AT&T Inc. is a corporation, which is authorized to transact business in Illinois

and which has real estate and employees in Illinois.

7)      Defendant Franklin Collection Service, Inc. is a “debt collector” as that term is defined in

the Fair Debt Collection Practices Act, at 15 U.S.C. § 1692a(6). Defendant Franklin Collection

Service, Inc. is also a corporation authorized to transact business in Illinois.

                                        Factual Allegations.

8)      Like millions of other Americans, Ms. Jillian Stacey has incurred significant consumer

debts and, during the pandemic, she has struggled to service all of her consumer debts and she

eventually became delinquent with respect to some consumer debts, including a consumer debt

for cellular service for a telephone phone with a 773 area code originally held by Defendant

AT&T.

9)      In 2020, Defendant AT&T contracted debt collector Sunrise Credit Services to collect on
       Case: 1:21-cv-02035 Document #: 1 Filed: 04/15/21 Page 3 of 6 PageID #:3




Ms. Stacey’s debt to AT&T.

10)    In February 2021, on Defendant AT&T’s behalf, Sunrise Credit placed telephone calls to

Ms. Stacey’s phone, which still has the same 773 area code.

11)    In March 2021, Ms. Stacey’s counsel contacted AT&T’s debt collector Sunrise Credit,

cited the FDCPA prohibition on debt collector contacts with consumers’ who are represented by

counsel, and advised that Ms. Stacey was represented by a counsel who is located in the Eastern

Division.

12)    Also in March 2021, Ms. Stacey, through her counsel, filed a complaint against AT&T’s

debt collector Sunrise Credit in the Eastern Division. Stacey v. Sunrise, 21 cv 1122 (N.Dist.Ill.).

Ms. Stacey’s complaint asserted only that AT&T’s debt collector Sunrise Credit’s telephone calls

to Ms. Stacey violated the FDCPA. Id., ECF 1, p. 3, ¶ 14. Ms. Stacey’s complaint also asserted

that a “a substantial part of the events or omissions giving rise to th[at] action occurred within

the Eastern Division.” Id., pp. 1 – 2, ¶ 2. The parties would eventually settle that action. Stacey

v. Sunrise, 21 cv 1122 (N.Dist.Ill.), ECF 5.

13)    Upon information and belief, Defendant AT&T received its debt collector Sunrise

Credit’s file on Ms. Stacey; and that file stated that:

a)     Ms. Stacey still uses a telephone number that has a 773 area code,
b)     Ms. Stacey was represented by counsel from the Eastern Division, and
c)     Ms. Stacey had asserted that Sunrise Credit’s telephone calls occurred within the Eastern
       Division.

14)    In April 2021, Defendant AT&T dismissed its debt collector Sunrise Credit and

contracted a second debt collector, Defendant Franklin Collection Service, Inc., to communicate

with Ms. Stacey.

15)    Defendant AT&T recognized that its debt collector Defendant Franklin Collection

Service’s communications would be received by Ms. Stacey in the Eastern Division.
      Case: 1:21-cv-02035 Document #: 1 Filed: 04/15/21 Page 4 of 6 PageID #:4




16)    Upon information and belief, Defendant AT&T did not advise its second debt collector

Defendant Franklin Collection that Ms. Stacey was represented by counsel.

17)    Upon information and belief, Defendant AT&T contracted its second debt collector and

did not advise that second debt collector that Ms. Stacey was represented by counsel, in order to

evade the FDCPA prohibition that a debt collector not communicate with a consumer after the

debt collector becomes aware that the consumer is represented by counsel.

18)    In April 2021, Defendant Franklin Collection communicated directly with Ms. Stacey and

referenced Defendant Franklin Collection’s legal “remedies,” referenced an attorney, and

referenced legal “defenses,” so as to convey the impression that Defendant Franklin Collection

intended to file a cause of action against Ms. Stacey.

19)    In fact, Defendant Franklin Collection never intended to file a cause of action against Ms.

Stacey and could not legally do so.

20)    Defendant Franklin Collection also placed telephone calls to Ms. Stacey, while she was in

the Eastern Division.

21)    Defendant AT&T’s concealment that Ms. Stacey was represented by counsel and

Defendant Franklin Collection’s communications to Ms. Stacey caused an injury-in-fact to Ms.

Stacey because the concealment and subsequent communications, inter alia, distressed Ms.

Stacey and caused her to have difficulty sleeping.

                                        Causes of Action.

                  Count One        815 ILCS 505/2        As to Defendant AT&T.

22)    The Fair Debt Collection Practices Act, at 15 U.S.C. § 1692b(6), provides that, “after the

debt collector knows the consumer is represented by an attorney,” the debt collector shall “not

communicate with any person other than that attorney.” Further, the Illinois Consumer Fraud
       Case: 1:21-cv-02035 Document #: 1 Filed: 04/15/21 Page 5 of 6 PageID #:5




and Deceptive Business Practices Act, at 815 ILCS 505/2, provides that “[u]nfair methods of

competition and unfair [ ] practices” are unlawful. A creditor’s “switching [of] debt collectors to

undermine a consumer’s right to force collectors to communicate solely with her attorney … is

an end-run around the FDCPA’s dictate that debt collectors communicate with the attorney after

being retained by the consumer.” Duarte v. Convergent, 17 C 6051 (N.Dist.Ill. 2018) (Chang,

J.), ECF 53, p. 6. Further, a creditor’s “serial hiring of collection agencies after a consumer has

hired an attorney could qualify as an unfair practice under” the Illinois Act. Id.

23)    Defendant AT&T violated 815 ILCS 505/2 by doing an end-run around the FDCPA by

switching debt collectors to undermine Ms. Stacey’s right to force debt collectors to

communicate solely with her attorney.

        Count Two        15 U.S.C. § 1692e(5)         As to Defendant Franklin Collection.

24)    The Fair Debt Collection Practices Act, at 15 U.S.C. § 1692e, states that a “debt collector

may not use any false, deceptive, or misleading representation or means.” Subsection 1692e(5)

specifically prohibits a debt collector to make a “threat to take any action that cannot legally be

taken or that is not intended to be taken.”

23)    Defendant Franklin Collection violated Section 1692e(5) and Subsection 1692e(5) by

implying that Defendant Franklin Collection was planning to file a complaint against Ms. Stacey

when the Defendant could not legally do so and did not intend to do so.
      Case: 1:21-cv-02035 Document #: 1 Filed: 04/15/21 Page 6 of 6 PageID #:6




                                       Prayer for Relief.

       WHEREFORE, Plaintiff Jillian Mariah Olivia Stacey prays that this Court holds a trial by

jury and enters judgment in her favor (and against Defendants AT&T and Franklin Collection)

for her actual damages, statutory damages, and reasonable attorney’s fees and costs pursuant to

15 U.S.C. § 1692k(a).

       Respectfully submitted,
       Plaintiff’s, Jillian Mariah Olivia Stacey’s, Counsel
       North & Sedgwick, L.L.C.
by:    /s/ Paúl Camarena
       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       paulcamarena@paulcamarena.com
       (312) 493-7494
